DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections 
Claims 2, 5, 8, 11, 14 and 17 objected because of the following informalities (or vagueness): said claims recite abbreviations of MAC, PTP and PTM. These abbreviations need to be spelled out.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9 and 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2019/0380078, “Fujishiro”) in view of Sato et al. (US 2003/0157966, “Sato”).
Examiner’s note: in what follows, references are drawn to Fujishiro unless otherwise mentioned.
Fujishiro discloses “Radio Terminal, Processor, and Method” (Title)and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for Multicast and Broadcast Service (MBS) switching and continuity in a 5th Generation (SG) wireless network, wherein the method comprises: 
establishing, by a gNodeB, a MBS session with a user equipment (UE) (See Fig. 8 Steps S1~S3 and [0096~0098] for a MBMS connection, e.g., [0096] “In step S1, the UE 100 acquires a USD (User Service Description) from the EPC 20 via the eNB 200. The USD provides basic information on each MBMS service.”); 
providing, by the gNodeB, at least one MBS to the UE during the MBS session ([0099 and Fig. 8] “In step S4, the UE 100 receives the MBMS service (MBMS data) corresponding to the TMGI); 
detecting, by the NodeB, that the at least one MBS is going to get suspended or deactivated (This will be discussed in view of Sato.); and 
sending, by the gNodeB, an indication to the UE indicating the at least one MBS going to get suspended or deactivated prior to suspension or deactivation of the at least one MRS at the UE ([0155] “The transmitter 210 of the eNB 200 transmits, at least once, the stop indication indicating that the provision of the MBMS service (MBMS data) is stopped before stopping the provision of the MBMS service.”).
It is noted that while disclosing MBMS service connections, Fujishiro does not specifically teach about detecting service suspension. It, however, had been known in the art before the effective date of the instant application as shown Sato as follows;
detecting, by the NodeB, that the at least one MBS is going to get suspended or deactivated ([Sato, 0123 and Fig. 16] “when the wireless terminal is about to leave the multicasting service of the wireless base station, the wireless terminal sends a leave message to the base station. At a start of the control process, the base station receives the leave message from the terminal (S21)… causes the transmitter unit to stop transmitting the multicasting service information (S26).”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Fujishiro by using the features of Sato in order to avoid network congestion and reduce power consumption such that “the wireless base station determining autonomously whether the wireless base station provides the multicasting service for the plurality of wireless terminals” [Sato, 0026]. 

Regarding claim 7, a method for Multicast and Broadcast Service (MBS) switching and continuity in a 5th Generation (5G) wireless network (1000), wherein the method comprises: 
establishing, by a User Equipment (UE), a MBS session with a gNodeB (See Fig. 8 Steps S1~S3 and [0096~0098] for a MBMS connection, e.g., [0096] “In step S1, the UE 100 acquires a USD (User Service Description) from the EPC 20 via the eNB 200. The USD provides basic information on each MBMS service.”);
receiving, by the UE, the at least one MBS from the gNodeB during the MBS session using a first delivery mode ([0099 and Fig. 8] “In step S4, the UE 100 receives the MBMS service (MBMS data) corresponding to the TMGI); 
receiving, by the UE, an indication from the gNodeB indicating that the at least one MBS going to get suspended or deactivated prior to suspension or deactivation of the at least one NIBS at the UE ([0155] “The transmitter 210 of the eNB 200 transmits, at least once, the stop indication indicating that the provision of the MBMS service (MBMS data) is stopped before stopping the provision of the MBMS service.”).
It is noted that while disclosing MBMS service connections, Fujishiro does not specifically teach about switching its service. It, however, had been known in the art before the effective date of the instant application as shown Sato as follows;
switching, by the UE, from the first delivery mode to a second delivery mode to continue reception of the at least one MBS ([Sato, 0105 and Fig. 13AB] “FIG. 13(A) indicates the state before the connection of the wireless terminal "b" is switched, and FIG. 13(B) indicates the state after the connection of the wireless terminal "b" is switched according to the present embodiment.”) based on a MAC CE ([0152] “The stop indication may be included in a MAC control element (MAC CE) to be transmitted over the PDSCH.”) prior to suspension or deactivation of the at least one MBS at the UE ([Sato, 0108 and Fig. 13AB] “the base station B stops providing the multicasting service for the multicast group G1”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Fujishiro by using the features of Sato in order to avoid network congestion and reduce power consumption such that “the wireless base station determining autonomously whether the wireless base station provides the multicasting service for the plurality of wireless terminals” [Sato, 0026].

Regarding claim 13, it is a gNodeB claim corresponding to the method claim 1, except the limitations “a memory; a processor; and a MBS switching and continuity controller, communicatively coupled to the memory” ([0165 and Fig. 4] “a memory in which a program for performing each process performed by the UE 100 and the eNB 200 is stored; and a processor for executing the program stored in the memory.”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

 With respect to dependent claims:
Regarding claims 2, 9 and 14, the method as claimed in claim 1, the method as claimed in claim 7, and the gNodeB as claimed in claim 13, respectively, wherein the indication is at least one of a MAC control element (CE) ([0152] “The stop indication may be included in a MAC control element (MAC CE) to be transmitted over the PDSCH.”), a radio resource control (RRC) signaling, and a Downlink control information (DCI) (These alternatives are not examined.)

Regarding claims 3, 8 and 15, the method as claimed in claim 2, the method as claimed in claim7 and the gNodeB as claimed in claim 14, respectively, wherein the MAC CE comprises at least one of a Group Radio Network Temporary Identifier (G-RNTI) or a Group-Configured Scheduling-Radio Network Identifier (G-CS-RNTI), a Logical Channel ID (LCID) information, identifier of the MBS session and a Temporary Mobile Group Identifier (TM GI) ([0098] “The mbmsSessionInfo contains a TMGI and a session ID (sessionld) to identify the MBMS service. The G-RNTI is an RNTI to identify a multicast group (specifically, SC-MTCH addressed to a specific group). The G-RNTI is mapped to the TMGI on a one-to-one basis.”).

Claim(s) 4-5 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2019/0380078, “Fujishiro”) in view of Sato et al. (US 2003/0157966, “Sato”) and further in view of Hong (WO 2021/162315).
Examiner’s note: in what follows, references are drawn to Fujishiro unless otherwise mentioned. Hong’s English translated copy by ip.com (“Hong”) is attached.
Regarding claims 4 and 16, it is noted that while disclosing MBMS service connections, Fujishiro does not specifically teach about RRC connection. It, however, had been known in the art before the effective date of the instant application as shown Hong as follows;
the method as claimed in claim 1 and the gNodeB as claimed in claim 13, respectively, wherein the method comprises: 
detecting, by the gNodeB, that the at least one MBS is received using a first delivery mode ([Sato, 0107] “only the terminal "b" in the service area of the base station B receives identical multicasting information of the multicast group G1.”); 
sending, by the gNodeB, a Radio Resource Control (RRC) connection reconfiguration message ([Hong, P30] “The source base station instructs the RRC reconfiguration (RRC Reconfiguration) message to the terminal.”) comprising a bearer configuration for a second delivery mode to the UE to switch from the first delivery mode to the second delivery mode for reception of the at least one MBS ([Hong, P30] “The target base station is a handover command (RRC Reconfiguration) inter-node RRC having an L1/L2 configuration including radio bearer configuration information mapped based on information received from the source base station for the MBS session”); and 
receiving by the gNodeB, a RRC reconfiguration complete message from the UE ([Hong, P26] “after receiving the RRC message for handover, the terminal may complete successful random access to the target base station”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Fujishiro by using the features of Hong in order to achieve continuity for multimedia broadcasting subscription such that “receiving an RRC message including a PDU session modification command message; and receiving MBS data through a radio bearer mapped based on the PDU session modification command message” [Hong, P3].

Regarding claims 5 and 17, the method as claimed in claim 4 and the gNodeB as claimed in claim 13, respectively, wherein the bearer configuration is one of a PTP bearer configuration, a PTM bearer configuration ([Hong, P12] “Radio bearer (eg MBMS radio bearer, SC-PTM radio bearer) setup / setup procedure for receiving MBMS data in LTE network”) and a split MBS bearer configuration.

Claim(s) 6, 10-12 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2019/0380078, “Fujishiro”) in view of Sato et al. (US 2003/0157966, “Sato”) and Hong (WO 2021/162315), and further in view of Wu (US 2012/0093126).
Examiner’s note: in what follows, references are drawn to Fujishiro unless otherwise mentioned. Hong’s English translated copy by ip.com (“Hong”) is attached.

Regarding claims 6 and 18, it is noted that while disclosing MBMS service connections, Fujishiro does not specifically teach about a counter in RRC. It, however, had been known in the art before the effective date of the instant application as shown Wu as follows;
the method as claimed in claim 4 and the gNodeB as claimed in claim 13, respectively, wherein the RRC connection reconfiguration message comprises a timer or a time period to switch from the first delivery mode to the second delivery mode for reception of the at least one MBS ([Wu, 0008] “a counting procedure is used by a network to count a number of RRC CONNECTED mode UEs which are receiving or interested in a MBMS service. That is, the network initiates a counting procedure by transmitting a CountingRequest message corresponding to a MBMS service on MCCH.”, and [Wu, 0010] “the UE may send the CountingResponse message during a RRC procedure. For example, the UE may send the CountingResponse message after receiving a RRCConnectionSetup message and before transmitting a RRCConnectionSetupComplete message”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Fujishiro by using the features of Wu in order to enhance multimedia performance and reduce latency in MBMS on such that “The method comprises steps of receiving a CountingRequest message from a network” [Wu, 0013].

Regarding claim 10, the method as claimed in claim 7, wherein switching, by the UE, from the first delivery mode to the second delivery mode to continue reception of the at least one MBS based on the MAC CE comprises: 
receiving, by the UE, a Radio Resource Control (RRC) connection reconfiguration message ([Hong, P30] “The source base station instructs the RRC reconfiguration (RRC Reconfiguration) message to the terminal.”) comprising a bearer configuration for the second delivery mode from the gNodeB ([Hong, P30] “The target base station is a handover command (RRC Reconfiguration) inter-node RRC having an L1/L2 configuration including radio bearer configuration information mapped based on information received from the source base station for the MBS session”); 
switching, by the UE, from the first delivery mode to the second delivery mode by duplicating reception in the first delivery mode and the second delivery mode for a time period or a timer based on the bearer configuration ([Hong, P26] “after receiving the RRC message for handover, the terminal may complete successful random access to the target base station” Note that the time period or the timer will be discussed in view of Wu.): and 
sending by the UE, a RRC reconfiguration complete message to the gNodeB ([Hong, P32] “The UE synchronizes to the target cell and completes the RRC handover procedure by transmitting an RRCReconfigurationComplete message to the target base station.”).
The rational and motivation for adding this teaching of Hong is the same as for claim 4. 
It is noted that while disclosing MBMS service connections, Fujishiro in view of Hong does not specifically teach about a counter in RRC. It, however, had been known in the art before the effective date of the instant application as shown Wu as follows;
for a time period or a timer ([Wu, 0008] “a counting procedure is used by a network to count a number of RRC CONNECTED mode UEs which are receiving or interested in a MBMS service. That is, the network initiates a counting procedure by transmitting a CountingRequest message corresponding to a MBMS service on MCCH.”, and [Wu, 0010] “the UE may send the CountingResponse message during a RRC procedure. For example, the UE may send the CountingResponse message after receiving a RRCConnectionSetup message and before transmitting a RRCConnectionSetupComplete message”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Fujishiro by using the features of Wu in order to enhance multimedia performance and reduce latency in MBMS on such that “The method comprises steps of receiving a CountingRequest message from a network” [Wu, 0013].

Regarding claim 11, the method as claimed in claim 10, wherein the bearer configuration is one of a PTP bearer configuration (This alternative is not examined.), a PTM bearer configuration ([Hong, P12] “Radio bearer (eg MBMS radio bearer, SC-PTM radio bearer) setup / setup procedure for receiving MBMS data in LTE network”) and a split MBS bearer configuration (This alternative is not examined.).

Regarding claim 12, the method as claimed in claim 10, wherein the time period or the timer is configured by the gNodeB ([Wu, 0008] “a counting procedure is used by a network to count a number of RRC CONNECTED mode UEs which are receiving or interested in a MBMS service. That is, the network initiates a counting procedure by transmitting a CountingRequest message corresponding to a MBMS service on MCCH.”, and [Wu, 0010] “the UE may send the CountingResponse message during a RRC procedure. For example, the UE may send the CountingResponse message after receiving a RRCConnectionSetup message and before transmitting a RRCConnectionSetupComplete message”), or wherein the time period or the timer is locally set by the UE (This alternative is not examined.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411